John D. Behnett, S.
In this accounting proceeding the Board of Public Welfare asserts a claim in the amount of $1,344 for hospital care and treatment given the alleged wife of the decedent during the period August 29,1959 to November 19, 1959.
Section 101 of the Social Welfare Law makes a husband liable for public assistance furnished his wife. However nothing is stated with relation to the husband’s estate being liable for such assistance furnished after his death.
Section 104 of the Social Welfare Law develops the procedural aspects of the liability imposed in section 101 and substantially provides that a public welfare official may bring an action against a person or the estate of a person who dies ‘ ‘ if such person, or any one for whose support he is or was liable, received assistance and care during the preceding ten years ”.
*157The words in section 104 “ during the preceding ten years ” refer back to the word “ dies ” (Matter of Hough, 11 Misc 2d 183, 186). Since the claim here is based upon assistance to the alleged wife subsequent to the decedent’s death, it follows that this estate is not liable and accordingly the claim is disallowed.
The disallowance of this claim on the above basis makes it unnecessary to determine the true status of Rose Busch, the alleged wife of the decedent, at this time.
Settle decree on five days’ notice, with three additional days if service is made by mail.